Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending with claims 2, 6-11 and 14-20 withdrawn. Claims 1, 3-5, and 12-13 are examined herein. 

Response to Arguments/Amendments
Applicant’s arguments, in view of the amendments, with respect to the claim objections have been fully considered. The claim 1 objection has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C 103 rejections are directed to the claim amendments and are addressed in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “having a cross-sectional length” which renders the claim indefinite. A cross section is the intersection of a figure in three-dimensional space with a plane that is obtained by making a "slice" through a solid object, resulting in a two-dimensional shape1. However, a cross section does not inherently have a length. Furthermore, the cross-section of a wall would be its thickness. Moreover, a surface is a two dimensional structure, so it cannot have a cross-section. Therefore, it is unclear what the cross sectional length of the elongated walls, end walls, elongated surfaces and end surfaces is referring to. It appears that Applicant may intend cross-sectional to refer to the elongate fuel element itself, so the Examiner suggests that the claim could refer to the “longitudinal axis” and “transverse axis” already introduced in the claim when attempting to define the relative sizes of the walls and surfaces.  
Any claim not specifically rejected above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 1, 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al. US Pub 20170062080 in view of Tas et al2. “Effects of pellet-to-cladding gap design parameters on the reliability of high burnup PWR fuel rods under steady state and transient conditions”. 
Regarding claim 1 and 13, Cheatham discloses an elongate fuel element (100) for use in a nuclear reactor (Fig. 1Band [0050]) comprising: a silicon carbide cladding (30/40/50 and [0052] “suitable materials for the cladding include ceramics, such as silicon-carbide (SiC)”) having two opposing elongated walls (50) and two opposing end walls (30 and 40) having a cross-sectional length that is shorter than the elongated walls (see Fig. 1B; walls 50 are longer than walls 30 and 40), wherein the elongated walls and the end walls define an enclosure ([0050] and Fig. 1B), the enclosure having a length (L1) from end wall to end wall and a width from elongated wall to elongated wall (see Fig. 1B) and  wherein the cladding has a longitudinal axis (20) and a transverse axis perpendicular to the longitudinal axis (vertical axis); and nuclear fuel positioned within the enclosure (represented as dashed line). 
Cheatham discloses that “the tubular shape may be solid throughout, as shown, or may include gaps between the cladding and fissionable composition, gaps or interstitial spaces between the bodies of the fissionable composition, and/or one or more hollow voids within the fissionable composition body (voids)” ([0050]). Cheatham discloses a variety of fuel pellet shapes (Figs. 2-6, 8-13) including annular slugs (905 shown in Fig. 13A), suitable for the fissionable composition of the fuel element of Fig. 1B. 
Moreover, Cheatham further discloses that “Although described herein is some instances as a pellet, a pellet is not limited to a spherical geometric shape, but can be any volumetric shape including oblong, ovoid, cylindrical, rod-like, conical, rectilinear or any other closed, volumetric shape as long as the fissionable composition in each such geometric shape 
Accordingly, Cheatham discloses, nuclear fuel positioned within the enclosure (represented as dashed line and Fig. 13A: 900’), the fuel having two elongated surfaces (right and left sides) and two end surfaces (top and bottom surfaces) shorter than the elongated surfaces. 
Cheatham further discloses each of the two elongated surfaces, prior to swelling in use, being spaced at a first distance from, and in a facing relationship to, a different one of the elongated walls of the cladding (see Fig. 1B and [0050] “include gaps between the cladding and fissionable composition”), and each of the end surfaces, prior to swelling in use, being spaced at a second distance from, and in facing relationship to, a different one of the end walls of the cladding (Fig. 1B and [0050] “include gaps between the cladding and fissionable composition”).
While the fuel element, as shown in Fig. 1B, does not explicitly show that the second distance is greater than the first distance, Cheatham discloses that “the expanded fuel expands within the available space of the inner diameter of a cladding of an individual fuel element. However, over time and at higher burn-up values, the expansion of the fuel can strain the cladding, particularly where gas retention occurs and when fission products (gas or solid) begin to fill voids within the fuel” ([0004]). Therefore, it would have been obvious to modify the fuel element of 1B such that the second distance is greater than the first distance for the predictable advantage of a larger gas plenum to accommodate the fission products leading to a decreased strain on the cladding.
Additionally, Cheatham discloses there may be a gap between the nuclear fuel and the cladding ([0050]) and the nuclear fuel “ratio can be selectively varied at multiple different locations along the longitudinal axis to selectively design a strain profile for the fuel element that is achieved by targeting expected strain and/or burn-up for the expected flux and fuel assembly movement over the fuel cycles of the fuel assembly lifetime” ([0056]) but is silent as to the absolute dimensions of the fuel, the cladding and the gap.
Tas teaches a fuel element having elongated surfaces of fuel being minimally spaced from elongated surfaces of cladding (see Table 1; the diametrical gap is 0.19 mm, which meets the definition of minimal spacing provided at [0011] of the instant specification) and further teaches that as the gap becomes larger (pellet becomes smaller) the stress on cladding increases due to increased temperatures (therefore the increased thermal expansion) and gap internal pressure, stress on the cladding becomes larger, and as presented, cladding strain increases (Fig. 3/4 and Pg. 4). By utilizing a gap thickness between 0.030-0.150 mm, the cladding hoop strain is less than .1% and .05% (Fig. 4). Moreover, a skilled artisan would have been able to calculate by known means or determine by historical use, the maximum amount of swelling the selected fuel will undergo in use and the amount of fission gas that would be produced in use to determine the second distance (AAPA see [0013]). 
Accordingly, Cheatham and Tas both establish that the gap size dimensions are result-effective, and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize such gap dimensions to control the swelling profile and the resulting deformation of the cladding tube. A skilled artisan, through routine-experimentation, would recognize that by optimizing the first and second distances the swelling 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Cheatham further discloses wherein the fuel is UO2 ([0054] “fissionable fuel may be of a metal form, an oxide form… selected from the group comprising uranium”). 
Regarding claims 4-5, the above-described combination teaches all the elements of the parent claim. While the fuel in the fuel element as shown in Fig. 1B is rectilinear, Cheatham further discloses “a pellet is not limited to a spherical geometric shape, but can be any volumetric shape including oblong, ovoid, cylindrical, rod-like, conical, rectilinear” ([0085]). Accordingly, Cheatham suggests wherein the fuel is configured in cross-section in an elliptical shape ([0085] “ovoid”) defining a vertex at each of the shorter end surfaces (an ovoid shaped pellet would inherently have a vertex at each end surface) and two convexly curved elongated surfaces ([0086] “outer walls 910’ can be linear or have a concavity or convexity”), the elliptical .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al. US Pub 20170062080 in view of Tas et al. and further in view of Nylund et al. US 6151376. 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim but does not explicitly teach the end walls of the cladding being thicker than the elongated walls.
Nylund however teaches a fuel element (Fig. 4) wherein the end walls of the cladding are thicker in cross-section than the elongated walls of the cladding (Col 5 In 26-27 “The fuel rod 4 has a material thickness which around the axial gap 15a is larger than in the rest of the fuel rod 4”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Cheatham-Tas system with the thickness of Nylund for the predictable advantage of forming the fuel around the axial gap with a larger thickness to increase the hydrogen-absorbing capacity to decrease the risk of embrittlement in the upper part of the fuel rod (Col 3 ln 1-6). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://mathbitsnotebook.com/Geometry/3DShapes/3DCrossSections.html
        2 Tas, Fatma Burcu, and Sule Ergun. "Effects of pellet-to-cladding gap design parameters on the reliability of high burnup PWR fuel rods under steady state and transient conditions." Energy conversion and management 72 (2013): 88-93.